Case 1:19-cr-00174-TFM-N Document 40 Filed 07/10/20 Page 1 of 4                      PageID #: 84




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )      CRIMINAL NO. 19-00174-TFM
                                              )
SERGIO DERINTA BROWN                          )


                                     ORDER
        This matter is before the Court on the United States motion for preliminary order of

forfeiture. Based on the indictment and the defendant’s plea agreement, the motion is granted.

It is therefore:

        ORDERED, ADJUDGED AND DECREED, that pursuant to Title 18, United States

Code, Section 924(d), Title 28, United States Code, Section 2461(c), and Fed. R. Crim. P.

32.2(b), the interest of the defendant, Sergio Derinta Brown, in the property identified as follows

is hereby condemned and forfeited to the United States for disposition according to law:

        One Smith and Wesson Handgun, Model 38, Serial Number 150126

        AND WHEREAS, by virtue of said guilty plea, plea agreement and factual resume, the

United States is now entitled to, pending possible appeal herein, reduce the said property to its

possession and notify any and all potential third parties who have or may have an interest in the

forfeited property, pursuant to Title 21, United States Code, Section 853 and Fed. R. Crim. P.

32.2(b):

        NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

           That based on the foregoing and Fed. R. Crim. P 32.2(b), the above-described property

 is hereby forfeited to and vested in the United States of America for disposition in accordance

 with law, subject to the provisions of Title 21, United States Code, Section 853(n).
Case 1:19-cr-00174-TFM-N Document 40 Filed 07/10/20 Page 2 of 4                          PageID #: 85




       The aforementioned property is authorized to be held by the Department of Homeland

Security Investigations or other authorized federal agency in their secure custody and control

and to dispose of it in accordance with law.

       Pursuant to 21 U.S.C. § 853(n)(1) and the Attorney General’s authority to determine the

manner of publication of an order of forfeiture in a criminal case, the United States shall publish

notice of this Order on an official government internet site (www.forfeiture.gov) for at least 30

consecutive days.

       In accordance with Section 853(n)(1)-(3), the notice shall accomplish at least
the following:
       •         provide notice of the entry of this Order;
       •         declare the United States’ intent to dispose of the property in such
                 manner as the Attorney General may direct;

       •         explain that any person, other than the defendant, having or claiming a
                 legal interest in any of the above-described forfeited property must file a
                 petition with the Court within 60 days of the first date of publication of
                 notice (which date shall be set forth in the notice);
       •         provide the Clerk’s address for filing of the petition;
       •         explain that the petition shall be signed by the petitioner under penalty
                 of perjury; and
       •         explain that the petition shall set forth the nature and extent of the
                 petitioner’s right, title or interest in the forfeited property, the time and
                 circumstances of the petitioners’ acquisition of the right, title, or
                 interest, and any additional facts supporting the petitioner’s claim and
                 the relief sought.




                                                   2
Case 1:19-cr-00174-TFM-N Document 40 Filed 07/10/20 Page 3 of 4                        PageID #: 86




        Pursuant to Fed. R. Crim. P. 32.2(b)(6)(A), the United States must also send notice to any

person who reasonably appears to be a potential claimant with standing to contest the forfeiture

in the ancillary proceeding.

        Pursuant to Section 853(n)(1), the United States may also, to the extent practicable,

provide direct written notice to any person known to have alleged an interest in the property that

is the subject of this Order, as a substitute for published notice as to those persons so notified.

        After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A), and

pursuant to Fed. R. Crim. P. 32.2(c)(1)(B), discovery may be conducted prior to a hearing on a

petition in accordance with the Federal Rules of Civil Procedure, upon showing that such

discovery is necessary or desirable to resolve factual issues.

        The United States shall have clear title to the above-described firearm following the

Court’s disposition of all third-party interests, or, if none, following the expiration of the period

provided in Section 853(n)(2) for the filing of third-party petitions. Pursuant to Fed. R. Crim.

P. 32.2(c)(2), if no third party files a timely petition this Order becomes the final order of

forfeiture, and the United States shall file a motion requesting that this Order become the final

order of forfeiture.

        Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this preliminary order of forfeiture

shall become final as to the defendant at the time of sentencing and shall be made part of the

sentence and judgment.

        The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e).




                                                  3
Case 1:19-cr-00174-TFM-N Document 40 Filed 07/10/20 Page 4 of 4   PageID #: 87




      DONE and ORDERED this 10th day of July, 2020.


                                      /s/Terry F. Moorer
                                      TERRY F. MOORER
                                      UNITED STATES DISTRICT JUDGE




                                         4
